Opinion filed November 3, 2005












 








 




Opinion filed November 3, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00338-CV 
 
                                                    __________
 
                               CAROL
JOHNENE MORRIS, Appellant
 
                                                             V.
 
                    KING
BENNY AND LITTLE PRINCE, INC., Appellee
 

 
                                  On
Appeal from the County Court at Law No. 1
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CC-12878
 

 
                                             M
E M O R A N D U M    O P I N I O N
 
Carol Johnene Morris is attempting to appeal from
an interlocutory order granting a temporary restraining order.  On October 13, 2005, the clerk of this court
wrote the parties and advised them that the September 15, 2005, order granting
a temporary restraining order did not appear to be an appealable order.  Appellant was directed to respond within 15
days showing grounds for continuing the appeal. 
There has been no response to our October 13, 2005, letter.




The appeal is dismissed for want of
jurisdiction.  TEX. CIV. PRAC. & REM.
CODE ANN. ' 51.014
(Vernon 2004 - 2005).
 
PER CURIAM
 
November 3, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.